ORDER
The opinion in this case, filed February 5, 1985, and appearing at 752 F.2d 1444, is modified as follows:
The following sentence, appearing as the second-to-last sentence on page 1453, is deleted:
The implementation plan involved in this case has nothing to do with the concerns of Part D: its objective is to bring existing sources of S02 pollution into compliance with the NAAQSs, not to allow for the construction of new major sources of emissions.
In place of the deleted sentence, the following two sentences are substituted:
The implementation plan in this case was not submitted or approved as a Part D plan. It was submitted as an original plan to bring existing sources of S02 pollution into compliance with the NAAQSs.